DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 3-5-2021.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 4, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Koji 2015/0043759 in view of Kim 2020/0095117

Regarding claim 1, Koji teaches a multi-function acoustic sensor (Fig 27, para [123-124]) comprising:
a plurality of sensors (left/right conductive diaphragms 46/48) provided on a plate structure (Fig 27 a plate structure/fixed electrode plate 50, para [123]) having a plurality of open spaces apart from each other (Fig 27 shows a plurality of open spaces apart from each other), 
 the plurality of sensors comprising a plurality of sensor elements (Fig 27 a plurality of sensor elements 52a/52b, para [123]) respectively provided to overlap the plurality of open spaces (Fig 27 shows); and
a first case surface (Fig 27 a first case surface/substrate 32, para [123]) on which the plurality of sensors are provided, the first case surface having at least one first hole (Fig 27 least one first hole 33, para [122]).
Koji’s Fig 27 does not teach a case.
Koji’s Fig 1 teaches a case (Fig 1, a case/package 12, para [8]) having an inner space in which the plurality of sensors are provided.
Koji’s Figs 1 and 27 does not teach the case comprising a second case surface opposite to the first case surface, the second case surface having at least one second hole.
Kim teaches the case (Fig 7 case 400, para [18]) comprising a second case surface (Fig 7 a second case surface 400) opposite to the first case surface, the second case surface having at least one second hole (the second case surface 400 having at least one second hole 410, para [21]);
Koji as modified by Kim teaches wherein the at least one first hole (first hole/an inner space 120-1 and 120-2, para [54-55]) and the at least one second hole (Fig 7second hole 410) form at least one path along which sound is transmitted and sensed through at least one of the plurality of open spaces of the plate structure (the first hole and the second hole form one path along is form the sound vibrating and transmitting through the opening of the fixed electrode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with the top surface cover/second case surface having at least one second hole as taught by Kim, in order to generate an electrical signal corresponding to fluid mixed inside of a transducer where the fluid flows through passages formed above and below the transducer, see Kim’s para [2].
Regarding claim 2, Koji teaches the multi-function acoustic sensor of claim 1, wherein the plate structure (Fig 23 the plate structure/fixed electrode 50, para [123]) comprises:
a bottom plate (Fig 27 a bottom plate/42,44) having the plurality of open spaces (open space/left, right 43); and
a plurality of supports (a plurality of supports 49) which respectively extend from the bottom plate (42/44) in a direction crossing the plurality of open spaces, and
wherein the plurality of sensor elements (Fig 27 the plurality of sensor elements 52a/52b) of the plurality of sensors are respectively provided on the plurality of supports (49).
Regarding claim 4, Koji teaches the multi-function acoustic sensor of claim 2, wherein the plate structure (Fig 27 the plate structure/fixed electrode 50) comprises a plurality of individual plate structures (Fig 12 individual plate structures 50) each having one of the open spaces (open space/acoustic holes 51, para [65]) and one of the supports (Fig 12 the support 49).
Regarding claim 16, Koji as modified by kim teaches the multi-function acoustic sensor of claim 1, wherein the first case surface has a plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]), and
wherein the multi-function acoustic sensor further comprises a circuit substrate (Fig  7 a circuit substrate 300, para [21]) which is provided on the first case surface and has third holes (Fig 7 third holes/passages 310-1 and 310-2, para [54]) respectively provided at positions corresponding to the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) or at positions corresponding to less than all of the plurality of first holes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with wherein the circuit substrate has third holes provided at positions respectively corresponding to all of the plurality of first holes as taught by Kim, in order to generate an electrical signal corresponding to a mixed state of all fluids flowing from a plurality direction, see Kim’s para [31-32].
Regarding claim 18, Koji teaches wherein the plate structure (Fig 27 the plate structure/fixed electrode 50) comprises a plurality of individual plate structures (Fig 12 individual plate structures 50) each having one of the open spaces (open space/acoustic holes 51, para [65]) and one of the supports (Fig 12 the support 49).
Koji does not teach the claimed limitation of claim 18.
Kim teaches the multi-function acoustic sensor of claim 1, wherein the first case surface has a plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]),
wherein the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) are respectively provided at positions corresponding to the plurality of sensors (Fig 7 the plurality of sensors/MEMS transducers 100-1 and 100-2, para [50-53]),
wherein a number of the plurality of first holes is n (Fig 7 the plurality of first holes/ inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]), and a number of the at least one second hole is less than n (Fig 7 at least one second hole 410, para [29]); and
wherein the plurality of first holes (Fig 7 first hole/an inner space 120-1 and 120-2, para [54-55]) and the at least one second hole (Fig 7 second hole 410) form the at least one path along which sound is transmitted through the at least one of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors (Fig 7 the plurality of sensors/MEMS transducers 100-1 and 100-2, para [50-53]) operate as acoustic sensors (the first hole and the second hole form one path along is form the sound vibrating and transmitting through the opening of the fixed electrode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with the top surface cover/second case surface having at least one second hole as taught by Kim, in order to generate an electrical signal corresponding to fluid mixed inside of a transducer where the fluid flows through passages formed above and below the transducer, see Kim’s para [2].
5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Koji 2015/0043759 in view of Kim 2020/0095117 further in view of Li 2011/0048138

Regarding claim 3, As per paragraph [46] of applicant’s specification defined the plate structure may be formed as a single body, i.e., a monolithic body.
 Koji teaches the multi-function acoustic sensor of claim 2, wherein the plate structure (Fig 27 the plate structure/fixed electrode 50).
Koji as modified by Kim does not teach wherein the plate structure is a monolithic body.
Li teach wherein the plate structure is a monolithic body (para [52] teaches the plate can be formed by a single monolithic material). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji  as modified by Kim with wherein the plate structure is a monolithic body as taught by Li for smaller size, better performance and lower cost, see Li’s para [5].
6.	Claims 5-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Koji 2015/0043759 in view of Kim 2020/0095117 further in view of Pahl 2016/0345106

Regarding claim 5, Koji as modified by Kim does not teach the claimed limitation of claim 5. However, providing a partition wall in the inner space of the case was well known in the art.
Pahl teaches the multi-function acoustic sensor of claim 1, further comprising a partition wall (Fig 4 a partition wall/acoustic barrier AB, para [70]) which is provided in the inner space of the case (Fig 4 shows), and spatially separates at least one of the plurality of sensors from another one of the plurality of sensors (Fig 4 shows the partition wall/acoustic barrier AB separates at least one of the plurality of sensors from another one of the plurality of sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji as modified by Kim’s invention with a partition wall in the inner space of the case as taught by Pahl, the decoupling by means of the acoustic barrier AB effectively prevents a mutual and generally disadvantageous influencing of the acoustic active component structures of the two MEMS chips. See Pahl’s para [68].
Regarding claim 6, Koji teaches the multi-function acoustic sensor of claim 5, wherein the first case surface (Fig 27 a first case surface/substrate 32, para [123]) has a first hole (33) respectively provided at positions corresponding to the plurality of sensors;
Koji teaches wherein a number of the plurality of first holes is n (Fig 27 first hole 33).
Koji does not teach a number of at least one second hole is n-1 or less, or a number of at least one second hole is n or greater.
 Kim teaches a number of at least one second hole is n (Fig 7 one second hole 410, para [29]);
Koji as modified by Kim teaches wherein the at least one first hole (Fig 7 first hole/an inner space 120-1 and 120-2, para [54-55]) and the at least one second hole (Fig 7 second hole 410) form at least one path along which sound is transmitted and sensed through at least one of the plurality of open spaces of the plate structure (the first hole and the second hole form one path along is form the sound vibrating and transmitting through the opening of the fixed electrode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with the top surface cover/second case surface having at least one second hole as taught by Kim, in order to generate an electrical signal corresponding to fluid mixed inside of a transducer where the fluid flows through passages formed above and below the transducer, see Kim’s para [2].
Regarding claim 7, Koji as modified by Kim teaches the multi-function acoustic sensor of claim 6, wherein the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) and the at least one second hole (Fig 7 at least one second hole 410, para [21]) are provided so that at least two of the plurality of sensors (Fig 7 at least two of the plurality of sensors/MEMS transducers 100-1 and 100-2, para [50-53]) operate as directional acoustic sensors. operate as directional acoustic sensors. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with wherein the plurality of first holes and the at least one second hole are provided so that at least two of the plurality of sensors as taught by Kim, in order to generate an electrical signal corresponding to a mixed state of all fluids flowing from a plurality direction, see Kim’s para [31-32].
Regarding claim 8, Koji as modified by Kim teaches the multi-function acoustic sensor of claim 7, further comprising a circuit substrate (Fig  7 a circuit substrate 300, para [21]) provided on the first case surface,
wherein the circuit substrate (Fig 7 the circuit substrate 300) has third holes (Fig 7 third holes/passages 310-1 and 310-2, para [54]) provided at positions respectively corresponding to all of the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) or at positions corresponding to a portion of the plurality of first holes, so that at least one of the plurality of sensors operates as an omni-directional acoustic sensor or a vibration sensor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with wherein the circuit substrate has third holes provided at positions respectively corresponding to all of the plurality of first holes as taught by Kim, in order to generate an electrical signal corresponding to a mixed state of all fluids flowing from a plurality direction, see Kim’s para [31-32].
Regarding claim 9, Koji as modified by Kim teaches the multi-function acoustic sensor of claim 5, wherein the at least one first hole (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) and the at least one second hole (Fig 7 at least one second hole 410, para [21]) are respectively provided at positions corresponding to the plurality of sensors (Fig 7 at least two of the plurality of sensors/MEMS transducers 100-1 and 100-2, para [50-53]), and
wherein the at least one first hole (first hole/an inner space 120-1 and 120-2, para [54-55]) and the at least one second hole (Fig 7second hole 410) form a plurality of paths along which sound is transmitted through at least two of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors operate as acoustic sensors (the first hole and the second hole form one path along is form the sound vibrating and transmitting through the opening of the fixed electrode).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with the top surface cover/second case surface having at least one second hole as taught by Kim, in order to generate an electrical signal corresponding to fluid mixed inside of a transducer where the fluid flows through passages formed above and below the transducer, see Kim’s para [2].
Regarding claim 10, Koji as modified by Kim does not teach the multi-function acoustic sensor of claim 5, wherein the partition wall spatially separates the plurality of sensors from each other. However, providing a partition wall in the inner space of the case was well known in the art.
Pahl teaches the multi-function acoustic sensor of claim 5, wherein the partition wall spatially (Fig 4 a partition wall/acoustic barrier AB, para [70]) separates the plurality of sensors from each other (Fig 4 shows the partition wall/acoustic barrier AB separates at least one of the plurality of sensors from another one of the plurality of sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji as modified by Kim’s invention with a partition wall in the inner space of the case as taught by Pahl, the decoupling by means of the acoustic barrier AB effectively prevents a mutual and generally disadvantageous influencing of the acoustic active component structures of the two MEMS chips. See Pahl’s para [68].
Regarding claim 11, Koji as modified by kim teaches the multi-function acoustic sensor of claim 10, further comprising a circuit substrate (Fig  7 a circuit substrate 300, para [21]) which is provided on the first case surface and has third holes (Fig 7 third holes/passages 310-1 and 310-2, para [54]) respectively provided at positions corresponding to a plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) of the first case surface or at positions corresponding to less than all of the plurality of first holes.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with wherein the circuit substrate has third holes provided at positions respectively corresponding to all of the plurality of first holes as taught by Kim, in order to generate an electrical signal corresponding to a mixed state of all fluids flowing from a plurality direction, see Kim’s para [31-32].
Regarding claim 12, Koji teaches wherein the plate structure (Fig 27 the plate structure/fixed electrode 50) comprises a plurality of individual plate structures (Fig 12 individual plate structures 50) each having one of the open spaces (open space/acoustic holes 51, para [65]) and one of the supports (Fig 12 the support 49).
Koji does not teach the claimed limitation of claim 12.
Kim teaches the multi-function acoustic sensor of claim 10, wherein the first case surface has a plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]).
Kim’s Fig 7 does not teach wherein the second case surface has a plurality of second holes,
Kim’s Fig 3 teaches wherein the second case surface has a plurality of second holes (a plurality of second holes 411/412, para [42]). 
wherein the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55])
and the plurality of second holes (the plurality of second holes 411/412, para [42]).  form a plurality of paths along which sound is transmitted through at least two of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors operate as acoustic sensors (the first hole and the second hole form one path along is form the sound vibrating and transmitting through the opening of the fixed electrode),
wherein either the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]).
or the plurality of second holes are provided in portions of the first case surface and the second case surface respectively, corresponding to at least one sensor of the plurality of sensors wherein the at least one sensor operates as an omni-directional acoustic sensor, and wherein the multi-function acoustic sensor comprises at least two directional acoustic sensors and at least one omni-directional acoustic sensor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed to implement Kim’s Fig 3 and Fig 7 with the plurality of the first holes and the plurality of the second holes into Koji’s invention for generating an electrical signal corresponding to fluid mixed inside of a transducer where the fluid flows through passages formed above and below transducer, see Kim’s para [2].
Regarding claim 13, Koji as modified by Kim teaches the multi-function acoustic sensor of claim 12, further comprising a circuit substrate (Fig  7 a circuit substrate 300, para [21]) which is provided on the first case surface and has third holes (Fig 7 third holes/passages 310-1 and 310-2, para [54]) respectively provided at positions corresponding to the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) or at positions corresponding to less than all of the plurality of first holes.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with wherein the circuit substrate has third holes provided at positions respectively corresponding to all of the plurality of first holes as taught by Kim, in order to generate an electrical signal corresponding to a mixed state of all fluids flowing from a plurality direction, see Kim’s para [31-32].
Regarding claim 14, Koji as modified by Kim teaches the multi-function acoustic sensor of claim 13, wherein the first case surface has a plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]).
Kim’s Fig 7 does not teach wherein the second case surface has a plurality of second holes (a plurality of second holes 411/412, para [42]). 
Kim’s Fig 3 teaches wherein the second case surface has a plurality of second holes.
wherein the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) and 
the plurality of second holes (the plurality of second holes 411/412, para [42]) form a plurality of paths along which sound is transmitted through at least two of the plurality of open spaces of the plate structure so that at least two of the plurality of sensors (Fig 7 the plurality of sensors/MEMS transducers 100-1 and 100-2, para [50-53]) operate as acoustic sensors (the first hole and the second hole form one path along is form the sound vibrating and transmitting through the opening of the fixed electrode), and
neither the first hole (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]) or
 the second hole is provided on portions of the first case surface and the second case surface corresponding to at least one sensor of the plurality of sensors so that at least one of the plurality of sensors operates as a vibration sensor, and wherein the multi-function acoustic sensor comprises a plurality of directional acoustic sensors and at least one vibration sensor.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed to implement Kim’s Fig 3 and Fig 7 with the plurality of the first holes and the plurality of the second holes into Koji’s invention for generating an electrical signal corresponding to fluid mixed inside of a transducer where the fluid flows through passages formed above and below transducer, see Kim’s para [2].
Regarding claim 15, Koji as modified by kim teaches the multi-function acoustic sensor of claim 14, further comprising a circuit substrate (Fig  7 a circuit substrate 300, para [21]) which is provided on the first case surface and has third holes (Fig 7 third holes/passages 310-1 and 310-2, para [54]) respectively provided at positions corresponding to a portion of the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]).
 It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji with wherein the circuit substrate has third holes provided at positions respectively corresponding to all of the plurality of first holes as taught by Kim, in order to generate an electrical signal corresponding to a mixed state of all fluids flowing from a plurality direction, see Kim’s para [31-32].
Regarding claim 17, Koji as modified by Kim teaches the multi-function acoustic sensor of claim 5, wherein the first case surface has a plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]).
Kim’s Fig 7 does not teach wherein the second case surface has a plurality of second holes.
Kim’s Fig 3 teaches wherein the second case surface has a plurality of second holes (a plurality of second holes 411/412, para [42]);
wherein the multi-function acoustic sensor further comprises a circuit substrate (Fig  7 a circuit substrate 300, para [21]) which is provided on the first case surface and has a plurality of third holes (Fig 7 third holes/passages 310-1 and 310-2, para [54]) respectively provided at positions corresponding to the plurality of first holes (Fig 7 the plurality of first holes/inner spaces 120-1 and 120-2 of MEMS transducers 100-1 and 100-2, para [55]).
Koji as modified by Kim does not teach wherein the partition wall is provided to spatially separate the plurality of sensors from each other.  However, providing a partition wall in the inner space of the case was well known in the art.
Pahl teaches wherein the partition wall is provided to spatially separate the plurality of sensors from each other (Fig 4 a partition wall/acoustic barrier AB, para [70]) separates the plurality of sensors from each other (Fig 4 shows the partition wall/acoustic barrier AB separates at least one of the plurality of sensors from another one of the plurality of sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji as modified by Kim’s invention with a partition wall in the inner space of the case as taught by Pahl, the decoupling by means of the acoustic barrier AB effectively prevents a mutual and generally disadvantageous influencing of the acoustic active component structures of the two MEMS chips. See Pahl’s para [68].
or at positions corresponding to less than all of the plurality of first holes,
wherein the plurality of first holes, the plurality of second holes, and the plurality of third holes are provided so that at least one of the plurality of sensors operates as a directional acoustic sensor,
wherein the plurality of first holes, the plurality of second holes, and the plurality of third holes are provided such that at least one of the plurality of second holes does not correspond to a first hole, and at least one of the plurality of second holes does not correspond to a third hole, and
wherein one of the plurality of sensors operates as an omni-directional acoustic sensor.
7.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Koji 2015/0043759 in view of Kim 2020/0095117 further in view of Pahl 2016/0345106

Regarding claim 19, Koji as modified by Kim does not teach the multi-function acoustic sensor of claim 18, further comprising a partition wall which is provided in the inner space of the case spatially separates at least one of the plurality of sensors from another sensor of the plurality of sensors. . However, providing a partition wall in the inner space of the case was well known in the art.
Pahl teaches the multi-function acoustic sensor of claim 1, further comprising a partition wall (Fig 4 a partition wall/acoustic barrier AB, para [70]) which is provided in the inner space of the case (Fig 4 shows), and spatially separates at least one of the plurality of sensors from another one of the plurality of sensors (Fig 4 shows the partition wall/acoustic barrier AB separates at least one of the plurality of sensors from another one of the plurality of sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji as modified by Kim’s invention with a partition wall in the inner space of the case as taught by Pahl, the decoupling by means of the acoustic barrier AB effectively prevents a mutual and generally disadvantageous influencing of the acoustic active component structures of the two MEMS chips. See Pahl’s para [68].
8.	Claim 20 is  rejected under 35 U.S.C. 103 as being unpatentable over Koji 2015/0043759 in view of Kim 2020/0095117 further in view of Piechocinski 2018/0273372

Regarding claim 20, Koji as modified by Kim does not teach the multi-function acoustic sensor of claim 1, wherein a side wall of the case has at least one atmospheric pressure adjusting hole which does not transmit sound pressure.
Piechocinski teaches wherein a side wall of the case has at least one atmospheric pressure adjusting hole which does not transmit sound pressure (para [11-12] teaches one or more openings or holes in the membrane layer of a MEMS transducer for tuning or adjusting, the low frequency response of the transducer, para [56-57] Fig 2 the bleed holes 111 could be changed by altering the size and/or number).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to implement the acoustic sensor discloses by Koji as modified by Kim’s invention with wherein a side wall of the case has at least one atmospheric pressure adjusting hole which does not transmit sound pressure as taught by Piechocinski, it may be desirable to adjust or tune the frequency response of a MEMS transducer, the flow path is for controlling and/or tuning the low frequency response of the transducer, for protecting the membrane from damage during a high pressure event by facilitating the rapid equalization of pressure across the membrane, see Piechocinski’s para [25].
Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        




/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653